DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed November 7, 2019, September 8, 2021, March 12, 2021 and November 5, 2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.
Allowable Subject Matter
Claims 1, 3-7 & 13-14 are allowed 
Claims 1 & 13 would be allowable over the prior art of record, because the prior art is silent to a method for manufacturing a pouch for a secondary battery, the method comprising: preparing the pouch for accommodating an electrode assembly; a first forming step of initially pressing two areas spaced apart from each other on the pouch to form respective concave portions, each of which is concavely recessed to have respective first and second depths each equal to an initial constant depth, so as to respectively form a first cup and a second cup,
The prior art, such as Kim et al. U.S. Pub. 2017/0358783, teaches a pouch for a secondary battery (Abstract), the pouch comprising: first and second cups (210 and 220; Fig. 2), each of which has a concave portion (210 and 220 have depressed cups; Fig. 2); and an inter-area formed of material of the pouch extending between the first cup and the second cup (material at the crease that connect the top cup 210 and bottom cup 220; Fig. 2), wherein pouch is folded in the inter-area so that the concave portions of the first and second cups face each other (first cup 210 and second cup 220 are folded and face each other when closed;  [0021]; [0055]).  However, Kim does not teach a second forming step of further pressing the first cup to increase the first depth of the first cup to a final depth greater than the initial constant depth.  Therefore, the instant claims are patentably distinct over the prior art of record.
Claims 3-7 & 14 would be allowable based on claims 1 & 13, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pub. 2017/0358783.
With respect to claim 8, Kim teaches a pouch for a secondary battery (Abstract), the pouch comprising: first and second cups (210 and 220; Fig. 2), each of which has a concave portion (210 and 220 have depressed cups; Fig. 2); and an inter-area formed of material of the pouch extending between the first cup and the second cup (material at the crease that connect the top cup 210 and bottom cup 220; Fig. 2), wherein pouch is folded in the inter-area so that the concave portions of the first and second cups face each other (first cup 210 and second cup 220 are folded and face each other when closed;  [0021]; [0055]).  

    PNG
    media_image1.png
    295
    335
    media_image1.png
    Greyscale

Kim does not teach or suggest: a sum of a first depth of the concave portion of the first cup and a second depth of the concave portion of the second cup exceeds 9.0 mm and is equal to or less than 11.5 mm (claim 8);  the first depth of the concave portion of the first cup exceeds 4.5 mm and is equal to or less than 10.0 mm, and the second depth of the concave portion of the second cup is equal to or greater than 1.0 mm and equal to or less than 3.0 mm (claim 9); a ratio of the first depth of the concave portion of the first cup to the second depth of the concave portion of the second cup ranges of 1.33 to 10 (claim 10).
 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a sum of a first depth of the concave portion of the first cup and a second depth of the concave portion of the second cup exceeds 9.0 mm and is equal to or less than 11.5 mm, in the pouch of Kim, as change in size of essential working parts of a device is prima facie obvious. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to the first depth of the concave portion of the first cup exceeds 4.5 mm and is equal to or less than 10.0 mm, and the second depth of the concave portion of the second cup is equal to or greater than 1.0 mm and equal to or less than 3.0 mm (claim 9); and a ratio of the first depth of the concave portion of the first cup to the second depth of the concave portion of the second cup ranges of 1.33 to 10 (claim 10), it would have been obvious to employ in Kim, as change in size of essential working parts of a device is prima facie obvious. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pub. 2017/0358783 in view of YUN U.S. Pub. 2016/0380302.
Kim teaches a pouch for a secondary battery as described in the rejection recited hereinabove.
However, Kim does not expressly disclose: the inter-area consists of only a first curved area that is an area claim 11); the first curved area has a curve length of 1.5 mm in a plane extending through both the first cup and the second cup, and the second curved area has a curve length of 0.5 mm in the plane (claim 12).  
YUN teaches that it is well known in the art to employ a dual cup pouch for a secondary battery (Abstract), wherein the inter-area consists of only a first curved area that is an area claim 11).

    PNG
    media_image2.png
    307
    260
    media_image2.png
    Greyscale

Kim and YUN are analogous art from the same field of endeavor, namely fabricating dual cup shaped pouches for secondary batteries. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the cup shaped pouch of YUN, as the shape configuration of Kim, as changing shape of essential working parts of a device is prima facie obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to the first curved area having a curve length of 1.5 mm in a plane extending through both the first cup and the second cup, and the second curved area has a curve length of 0.5 mm in the plane (claim 12), would have been obvious in Kim in view of YUN, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MOON U.S. Pub. 2014/0220413 teaches a battery pack with dual cups formed in a pouch to contain a secondary battery. See Fig. 1. HAN et al. U.S. Pub. 2019/0189984 teaches a cell pouch. See the Abstract and Fig. 1. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Monique Wills whose telephone number is (571) 272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722